DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 objected to because of the following informalities:  “disconnectably connected” is awkward, using another descriptive term may be helpful such as “detachably” to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With respect to Claims 1, 21 and 22,  the applicant recites features of how a human hand, hand posture, or writing utensils are intended for use. It is confusing in Claims 1, 21, and 22 as to whether or not the Applicant intends to be claiming the hand, hand posture, or writing utensils given the specificity of the claim language for how this feature is formed. Therefore, these claims are indefinite because it is unclear what is intended by the claim as presented. Given that the vacuum hose “can be held with one hand”, claims 1, 21, and 22 have been examined in accordance with the intended use with respect to vacuum hose, i.e. if the vacuum hose can be held by one hand, then the limitation has been met. Also, Applicant is respectfully reminded that if prior art structure is capable of performing the intended use, then it meets the claim. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williamson (US 10849475).
As to claim 1, Williamson teaches: a suction accessory device (4:10-13), comprising: a flexible first tubular member (FIG.10A, 19), comprising a proximal end (FIG.10A, one end of 19) and a distal end (FIG.10A, the opposite end of 19); a second tubular member (10:17-19, Elements 15 and 16 are both second tubular member, 15 is a shorter version of 16, hereafter use interchangeably), comprising a proximal end (FIG.10A, one end of 15) and a distal end (FIG.10A, the opposite end of 15); and a suction nozzle (FIG.10A, 14) at the distal end of the second tubular member (FIG.10A, 14 is at the distal end of 15), the suction nozzle (FIG.5, 14) comprising one or more nozzle openings (FIG.5, 35) configured to suction air into the suction nozzle (FIG.5, 38) and towards the distal end of the second tubular member (the flow lines of 38 and 39 are directed towards the proximal end of 14, which is connected to the distal end of 15); wherein the first (19) and second tubular (15) members are attachable (FIG.10A, 15 couples to 19 and 14) to one another at the distal end of the first tubular (FIG.10A, opposite end of 19) member and the proximal end of the second tubular member (FIG.10A, one end of 15) to provide fluid communication (10:11-12 connection of device 12 from FIG.10A attachment for vacuuming dust where distal end of 19 is fitted inside the proximal end of 15 )from the one or more openings of the suction nozzle to the proximal end of the first tubular member (Openings 35 of 14 draw in debris along line 38, arrows of 38 signify direction, direction of flow is toward the proximal end of 14 which is fluidly connected to the distal end of 15, 15 proximal end is connected to 19 distal end, the proximal end of 19 is connected to a vacuum source which provides the draw of the debris); the proximal end of the first tubular member is configured to disconnectably connect to a vacuum cleaner hose (10:6-12; device 12 represents a stacking of 14 15 and 19 in FIG.10, is connected to a vacuum device through a vacuum hose attachment point 17, multiple elements of 19 and 15 can be used to change the reach of device 12, each element is detachable), and the first tubular member has a smaller diameter (FIG.10A, the ends of 19 have a smaller diameter than other parts of 19) and is more flexible than the vacuum cleaner hose (19 is a flexible accordion hose); the second tubular member is less flexible than the first tubular member (10:15-19; shorten form of handle 16 is handle 15 both are solid coupler for gripping) and is holdable by a single hand of a user with a hand posture equivalent to a writing hand posture adopted when writing using a writing utensil, to manually maneuver the second tubular member with said single hand of the user (FIG.6A).
As to claim 2, Williamson teaches: the suction accessory device of claim 1(4:10-13),  wherein the second tubular member is flexible (13:5-15, exterior of second tubular member is of soft padded material).
As to claim 3, Williamson teaches: the suction accessory device of claim 1(4:10-13),  wherein the second tubular member is rigid (14:18-20, the interior of second tubular member is rigid).
As to claim 7, Williamson teaches: the suction accessory device of claim 1(4:10-13), further comprising a grid within the second tubular member (FIG.5, apertures 35 as part of second tubular member 16), the grid configured to filter air passing through the second tubular member (12:4-8; apertures 35 is a screen to filter dust).
As to claim 9, Williamson teaches: the suction accessory device of claim 1(4:10-13), wherein the one or more nozzle openings (FIG.5, 35) are arranged at a distal end of the suction nozzle (FIG.5, 14) and facing distally (FIG.3A-B, opening 37, disc 36 fits in opening at the distal end of suction nozzle 14, FIG.5, opening 35 at distal end of suction nozzle 14, all opening are facing distally).
As to claim 10, Williamson teaches: the suction accessory device of claim 1(4:10-13), wherein the one or more nozzle openings are arranged at a distal end (FIG.7, distal ends of the center of 14 such as at element 40)  of the suction nozzle and facing laterally (FIG.7, 40 is one lateral opening at a distal end of the suction nozzle 14) .
As to claim 11,  Williamson teaches: the suction accessory device of claim 1(4:10-13), wherein the suction nozzle (FIG.2A, 14) comprises one or more brushes (23) made of natural hair (10:37-40, 23 are bristle hairs).
As to claim 12,  Williamson teaches: the suction accessory device of claim 1(4:10-13), further comprising a nozzle connection terminal (FIG.10B, 62) at the distal end of the second tubular member (FIG.10B, 59), wherein the suction nozzle (FIG.10B, 14) is configured to disconnectably connect (FIG.10B, 59, 62 all distal ends of assembly parts are detachable connection) to the nozzle connection terminal (13:1-2; 59 is coupled to 62 to couple the nozzle to the tubular member 16).
As to claim 13, Williamson teaches: the suction accessory device of claim 12 (4:10-13), wherein the suction nozzle (FIG.7, 14) and nozzle connection terminal (FIG.7, base of 14) are rotatably connectable to one another (FIG.7, exemplary lines of rotation) such that selective rotation of the suction nozzle and nozzle connection terminal adjusts a degree of alignment of one or more side openings (opening found at 40) formed in the suction nozzle with one or more side openings formed in the nozzle connection terminal (openings found at 40) to selectively adjust an amount of air to be expelled through said side openings and prevent said amount of air from reaching the vacuum cleaner hose (FIG.7, 40 is an air flow control, enacted by rotating as shown with exemplary rotation lines, 12:56-58).
As to claim 14, Williamson teaches: the suction accessory device of claim 1(4:10-13), wherein the suction nozzle (FIG.5, 14) comprises a hollow body (FIG.5, cross section of 14 shows a hollow body) defining a fluid passageway (FIG.5, fluid flow lines 38 combine to fluid flow line 39 inside hollow body of 14) therethrough, the body comprising a proximal section (FIG.5, proximal section of 14 near second tubular member 16) and a distal section (FIG.2A, distal section of 14 near brush 23), wherein the proximal section is formed along a first axial direction (Fig.2A, first axial direction is from center of 14 towards second tubular member 16)  and the distal section is formed along a second axial direction (FIG.2A, second axial direction is from the center of 14 towards 23), and wherein the distal section comprises the one or more nozzle openings (FIG.2A, distal section has opening 35), the suction nozzle further comprising one or more brushes (FIG.2A, brush 23) disposed at and protruding outward from the distal section of the body (FIG.2A, 23 is located at the distal end of 14 and protrudes outwardly).
As to claim 15, Williamson teaches: the suction accessory device of claim 14 (4:10-13), wherein the second axial direction (see diagram A, line A) is parallel  (see Diagram A, section C) to the first axial direction (see diagram A, line B) .

    PNG
    media_image1.png
    660
    420
    media_image1.png
    Greyscale

As the claim 16,  Williamson teaches: the suction accessory device of claim 14 (4:10-13), wherein the second axial direction forms an angle other than 0 and 180 degrees with the first axial direction (FIG.6A-B, shows the second axial direction of 14, where the hand is located, can bend other than 0 and 180 degrees).
As for claim 19, Williamson teaches: the suction accessory device of claim 14 (4:10-13), wherein the one or more brushes (FIG.2A, 23) comprise a central brush (23 is central to the nozzle 14) extending outward in the second axial direction (23 extend outwardly from the second center axis of 14), and further wherein the one or more nozzle openings are arranged radially outward of the central brush (openings 35 are arranged radially and outwardly from a center axis at the base of the brush 23).
As to claim 20, Williamson teaches: the suction accessory device of claim 14 (4:10-13), wherein the one brush (FIG.2A, a brush 23) extending radially outward (the bristles of 23 extend in a radial shape) of the distal section (23 is located at the distal end of 14) at angularly-spaced apart positions along the distal section (the bristles of 23 are space apart to form a circular shape at the distal end of 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10849475).

As to claim 4, Williamson teaches: the suction accessory device (4:10-13) of claim 1, wherein the first tubular member (FIG.10A, 19) has a diameter (the ends of 19 are circular with a diameter. However, Williamson does not teach a range of 1 to 4 cm.
Williamson discloses the claimed invention except for the range within 1 to 4 cm of a diameter. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a diameter to further conform to vacuum hose diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A).
As to claim 5, Williamson teaches: the suction accessory device (4:10-13) of claim 1, wherein the second tubular member (FIG.10A, 15) has a length (15 has a length between its ends). However, Williamson does not teach a range of 20 to 30 cm.
Williamson discloses the claimed invention except for the range within 20 to 30 cm of a length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a length to further change the reach of a hose, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A).
As to claim 6, Williamson teaches: the suction accessory device (4:10-13) of claim 1, wherein the second tubular member (FIG.10A, 15) has a diameter (15 is tubular structure with a diameter). However, Williamson does not teach a range of 1 to 4 cm.
Williamson discloses the claimed invention except for the range within 1 to 4 cm of a diameter. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a diameter to further conform to vacuum hose diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A).
As to claim 21, A suction accessory device (4:10-13), comprising: a flexible first tubular member (FIG.10A, 19 is a corrugate flexible tubular member), comprising a proximal end and a distal end (FIG.10B, 19 has proximal and distal ends 62) ; a second tubular member (FIG.10A, 15), comprising a proximal end and a distal end (FIG.10B, 15 has proximal and distal ends 59); and a suction nozzle (FIG.10A, 14) at the distal end of the second tubular member (14 is located at the distal end of 15), the suction nozzle comprising one or more nozzle openings (FIG.2A, 35) configured to suction air into the suction nozzle and towards the distal end of the second tubular member (FIG.5, exemplary air flow lines 38 converge to 39 and are directed from open 35 to distal end of 16); wherein the first and second tubular members are attachable to one another at the distal end of the first tubular member and the proximal end of the second tubular member (FIG.10A, tubular members 15 and 19 are attached at their distal and proximal ends respectively, 59 attaches to 62) to provide fluid communication (10:11-12 connection of device 12 from FIG.10A attachment for vacuuming dust where distal end of 19 is fitted inside the proximal end of 15 )from the one or more openings of the suction nozzle to the proximal end of the first tubular member (Openings 35 of 14 draw in debris along line 38, arrows of 38 signify direction, direction of flow is toward the proximal end of 14 which is fluidly connected to the distal end of 15, 15 proximal end is connected to 19 distal end, the proximal end of 19 is connected to a vacuum source which provides the draw of the debris); the proximal end of the first tubular member is configured to disconnectably connect to a vacuum cleaner hose, (10:6-12; device 12 represents a stacking of 14 15 and 19 in FIG.10, is connected to a vacuum device through a vacuum hose attachment point 17, multiple elements of 19 and 15 can be used to change the reach of device 12, each element is detachable), and the first tubular member has a smaller diameter (FIG.10A, the ends of 19 have a smaller diameter than other parts of 19) and is more flexible than the vacuum cleaner hose (19 is a flexible accordion hose); the second tubular member is less flexible than the first tubular member (10:15-19; shorten form of handle 16 is handle 15 both are solid coupler for gripping)  and is holdable by a single hand of a user with a hand posture equivalent to a writing hand posture adopted when writing using a writing utensil, to manually maneuver the second tubular member and reposition the suction nozzle with said single hand of the user (FIG.6A). Williamson does not teacher a range for diameter of 1 to 4 cm.
Williamson discloses the claimed invention except for the range within 1 to 4 cm of a diameter. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a diameter to further conform to vacuum hose diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A).
As to claim 22, A suction accessory device (4:10-13), comprising: a flexible first tubular member (FIG.10A, 19 is a corrugate flexible tubular member), comprising a proximal end and a distal end (FIG.10B, 19 has proximal and distal ends 62) ; a second tubular member (FIG.10A, 15), comprising a proximal end and a distal end (FIG.10B, 15 has proximal and distal ends 59); and a suction nozzle (FIG.10A, 14) at the distal end of the second tubular member (14 is located at the distal end of 15), the suction nozzle comprising one or more nozzle openings (FIG.2A, 35) configured to suction air into the suction nozzle and towards the distal end of the second tubular member (FIG.5, exemplary air flow lines 38 converge to 39 and are directed from open 35 to distal end of 16), the suction nozzle further comprising one brush (FIG.2A, 23) made of natural hair (10:37-40, 23 are bristle hairs); wherein the first and second tubular members are attachable to one another at the distal end of the first tubular member and the proximal end of the second tubular member (FIG.10A, tubular members 15 and 19 are attached at their distal and proximal ends respectively, 59 attaches to 62) to provide fluid communication (10:11-12 connection of device 12 from FIG.10A attachment for vacuuming dust where distal end of 19 is fitted inside the proximal end of 15 )from the one or more openings of the suction nozzle to the proximal end of the first tubular member (Openings 35 of 14 draw in debris along line 38, arrows of 38 signify direction, direction of flow is toward the proximal end of 14 which is fluidly connected to the distal end of 15, 15 proximal end is connected to 19 distal end, the proximal end of 19 is connected to a vacuum source which provides the draw of the debris); the proximal end of the first tubular member is configured to disconnectably connect to a vacuum cleaner hose, (10:6-12; device 12 represents a stacking of 14 15 and 19 in FIG.10, is connected to a vacuum device through a vacuum hose attachment point 17, multiple elements of 19 and 15 can be used to change the reach of device 12, each element is detachable), and the first tubular member has a smaller diameter (FIG.10A, the ends of 19 have a smaller diameter than other parts of 19) and is more flexible than the vacuum cleaner hose (19 is a flexible accordion hose); the second tubular member is less flexible than the first tubular member (10:15-19; shorten form of handle 16 is handle 15 both are solid coupler for gripping)  and is holdable by a single hand of a user with a hand posture equivalent to a writing hand posture adopted when writing using a writing utensil, to manually maneuver the second tubular member and reposition the suction nozzle with said single hand of the user (FIG.6A). Williamson does not teacher a range for diameter of 1 to 4 cm.
Williamson discloses the claimed invention except for the range within 1 to 4 cm of a diameter. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop a range of a diameter to further conform to vacuum hose diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routing skill in the art. MPEP 2144.05 (II-A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10849475 B1) in view of Schneider (US 5050266 A).
As to claim 8, Williamson teaches: the suction accessory device of claim 1(4:10-13), and first tubular member (FIG.10A, 19) with a proximal end (FIG.10B, 62). However, Williamson does not teach of a reducer member affixed to the vacuum hose and the first tubular member. 
In the same field of endeavor, namely vacuum nozzle attachments, Schneider teaches a similar configuration of a nozzle attachment. Schneider teaches: reducing coupling adapter terminal (FIG. 10 of Schneider) affixed to the proximal end (FIG.1, 10 affixes to the proximal end of 18 tubular member of Schneider) of the first tubular member (FIG.10A, 19 of Williamson) and configured to adapt the diameters (FIG.1, 10 adapts to smaller diameter tube 18 to larger diameter tube 12of Schneider) of the first tubular member and the vacuum cleaner hose(FIG.1, 12 of Schneider). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the reducing coupler of Schneider to adapt to smaller hose to larger standard vacuum hoses ( Abstract of Schneider).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10849475 B1) in view of Gooden (US 201201247771 A1)
As to claim 17, Williamson teaches: the suction accessory device of claim 14(4:10-13), wherein the one or more brushes comprise a circular brush (FIG.2A, 23) extending outward in the second axial direction (23 extends outwardly along the second axial direction of the distal end of 14). However Williamson does not teach more than on nozzle openings continuously surrounded by brush. 
In the same field of endeavor, namely vacuum nozzle attachments, Gooden teaches a similar configuration of a nozzle attachment. Gooden teaches: a periphery of the one or more nozzle openings (FIG.5, 38) and a brush (FIG.5, 36) continuously surrounding the one or more nozzle openings (FIG.5, brush 36 continuously surrounds openings 38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the nozzle head of Gooden to effectively remove dust ( [0010] 2nd column, lines 2-3  of Schneider).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10849475 B1) in view of Saniga (US 11259628 B1)
As to claim 18, Williamson teaches: the suction accessory device of claim 14 (4:10-13), wherein the one brush (FIG.2A, 23) extending outward in the second axial direction (23 extends outwardly in the second axial direction of the distal end of 14). However Williamson does not teach a plurality of brushes extending in a periphery of the one or more nozzle openings. 
In the same field of endeavor, namely vacuum nozzle attachments, Saniga teaches a similar configuration of a nozzle attachment. Saniga teaches: a plurality of brushes (FIG.1, 102) extending outward in the second axial direction from a periphery of the one or more nozzle openings (FIG.6, 102 are extending outwardly from a center axis, and are on a periphery of  the nozzle openings 161), the plurality of brushes (102) arranged in spaced-apart relationship and interruptedly surrounding the one or more nozzle openings (FIG.1, 102 are spaced apart and  surrounds the nozzle openings 161) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the nozzle head of Saniga to effectively dislodge particles and vacuum dislodged particles ( Abstract of Saniga).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Willhoyt, US 9629510 B1, teaches of a perforated nozzle attachment for a vacuum cleaner with  a tube adapter coupler and an internal screen.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723      

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723